TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 31, 2016



                                      NO. 03-15-00334-CR


                                    Ex parte Moses Martinez




         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order.

Therefore, the Court affirms the trial court’s order. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.